Citation Nr: 1705217	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a left shoulder disability.  




WITNESSES AT HEARING ON APPEAL

Appellant and V.E.P., his mother


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1973 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

At the time this appeal was initiated, the Veteran was represented by a private attorney; however, the Veteran's representative notified VA in October 2011 that she no longer represented the Veteran.  Additionally, in a signed April 2016 document, the Veteran notified VA that he was no longer represented by this attorney.  As the Veteran has yet to appoint another representative, he will be considered as unrepresented at this time.  

In June 2011, the Veteran testified before a Decision Review Officer seated at the RO.  In October 2016, he testified via video before a Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.  

This appeal was previously before the Board in April 2013 and in May 2016; on each occasion, it was remanded for additional development.  It has now been returned to the Board.  

The issues were previously characterized as including the threshold question of whether new and material evidence had been submitted to reopen claims for the bilateral knees, left hip and left shoulder.  In this case, at the time of the prior final February 2006 rating decision, service department records were not of record.  In fact, this rating decision cited a January 2006 memorandum of unavailability that documented the attempts to obtain the service records and noted "any further attempt to obtain them was determined to be futile."  The November 2009 rating decision which forms the basis of this appeal also noted there were no service medical treatment records.  The Statement of the Case and supplemental statements of the case, including the November 2012 SSOC did not list service treatment records as evidence.  Significantly, the record now includes service personnel records and service treatment records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or other relevant service department records are received after a prior final denial.  Accordingly, the claims are reviewed on a de novo basis and the issues have been recharacterized as reflected on the title page.  

The issues of service connection for disabilities of the low back and right hip have been raised during the 2011 Decision Review Officer hearing, and were referred to the Agency of Original Jurisdiction (AOJ) by the Board's May 2016 remand.  Nevertheless, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of service connection for disabilities of the bilateral knees, left hip, and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Bilateral Knee, Left Hip, and Left Shoulder Disabilities

Now that the Veteran's claims have been reopened based on the receipt of new and material evidence, they may now be considered on the merits.  The Veteran asserts he sustained chronic disabilities of the bilateral knees, left hip, and left shoulder during service.  In support of his claim, the Veteran submitted the aforementioned May 2009 opinion statement from Dr. J.O.  The Board finds this evidence, in light of the remainder of the record, sufficient to trigger VA's obligation to afford the claimant a VA medical examination and/or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, the Board notes that at the October 2016 hearing, the Veteran reported post-service VA treatment of unspecified dates.  While VA treatment records were requested and obtained by the RO at the time this claim was initiated, the last such request was made in approximately June 2011, over five years ago.  Thus, the AOJ should make an updated request for any recent VA treatment records.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Huntington VA Medical Center records not already obtained from that or any other VA medical facilities at which the Veteran has received treatment since June 2011.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for an appropriate VA orthopedic examination to assist in determining the nature and etiology of the currently diagnosed disabilities of the bilateral knees, left hip, and left shoulder.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

After review of the file and examination of the Veteran, the VA examiner should offer the following opinions:

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed disabilities of the bilateral knees, left hip, and left shoulder had their onset during service, manifested to a compensable degree within a year of service separation, or are due to or the result of an in-service disease, injury, or circumstances of service?  

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as joint pain or other observable symptoms.  A complete rationale for any provided medical opinion is necessary.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b).




